         Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 1 of 27



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

TABATHA BARNES, et al.,                      )
                                             )
                      Plaintiffs,            )
vs.                                          )       NO. CIV-16-0184-HE
                                             )
CITY OF OKLAHOMA CITY, et al.                )
                                             )
                      Defendants.            )

                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

SHERRY ELLIS, et al.,                        )
                                             )
                      Plaintiffs,            )
vs.                                          )       NO. CIV-16-0019-HE
                                             )
DANIEL HOLTZCLAW, et al.,                    )
                                             )
                      Defendants.            )


                       PLAINTIFFS’ FINAL LIST OF WITNESSES

       Pursuant to the Revised Scheduling Orders entered in August of 2019 [Docs. 205 (CIV-

16-0184-HE), 83 (CIV-16-0019-HE)], Plaintiffs Regina Copeland, Shardayreon Hill, Carla

Johnson, Jannie Ligons, Kala Lyles, and Terri Morris submit their final list of witnesses:


 No.               Witness                Anticipated Subjects of Testimony and/or
                                          Knowledge
  1.   Plaintiff Jannie Ligons             Facts and circumstances surrounding her encounter
       c/o counsel of record                 with Defendant Holtzclaw on June 18, 2014 and
                                             the ensuing investigation thereof;
                                           Facts and circumstances surrounding the trauma
                                             she has experienced as a result of her encounter
                                             with Defendant Holtzclaw on June 18, 2014.
  2.   Marissa Ligons                      Daughter of Plaintiff Jannie Ligons
                                                 1
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 2 of 27



     c/o Plaintiff Ligons’ counsel of  Facts and circumstances surrounding Plaintiff
     record                             Ligons’ encounter with Defendant Holtzclaw on
                                        June 18, 2014, and the ensuing report and
                                        investigation thereof;
                                       Facts and circumstances surrounding the trauma
                                        Plaintiff Ligons has experienced as a result of her
                                        encounter with Defendant Holtzclaw on June 18,
                                        2014.
3.   Richard Long                      Then-boyfriend of Plaintiff Jannie Ligons.
     c/o Plaintiff Ligons’ counsel of  Facts and circumstances surrounding Plaintiff
     record                             Ligons’ encounter with Defendant Holtzclaw on
                                        June 18, 2014, and the ensuing report and
                                        investigation thereof;
                                       Facts and circumstances surrounding the trauma
                                        Plaintiff Ligons has experienced as a result of her
                                        encounter with Defendant Holtzclaw on June 18,
                                        2014.
4.   Rickey Christopher                Friend of Plaintiff Jannie Ligons.
     c/o Plaintiff Ligons’ counsel of  Facts and circumstances surrounding Plaintiff
     record                             Ligons’ encounter with Defendant Holtzclaw on
                                        June 18, 2014, and the ensuing report and
                                        investigation thereof.
5.   Francis Carter                    Aunt of Plaintiff Jannie Ligons.
     c/o Plaintiff Ligons’ counsel of  Facts and circumstances surrounding Plaintiff
     record                             Ligons’ encounter with Defendant Holtzclaw on
                                        June 18, 2014, and the ensuing report and
                                        investigation thereof.
6.   Edna Johnson                      Sister of Plaintiff Jannie Ligons.
     c/o Plaintiff Ligons’ counsel of  Facts and circumstances surrounding Plaintiff
     record                             Ligons’ encounter with Defendant Holtzclaw on
                                        June 18, 2014, and the ensuing report and
                                        investigation thereof.
7.   McCurtis Cole                     Friend of Plaintiff Jannie Ligons.
     c/o Plaintiff Ligons’ counsel of  Facts and circumstances surrounding Plaintiff
     record                             Ligons’ actions prior to her encounter with
                                        Defendant Holtzclaw on June 18, 2014.
8.   Diane (unknown last name)         Friend of Plaintiff Jannie Ligons.
     c/o Plaintiff Ligons’ counsel of  Facts and circumstances surrounding Plaintiff
     record                             Ligons’ actions prior to her encounter with
                                        Defendant Holtzclaw on June 18, 2014.
9.   Officer Anthony Carter            Relative of Plaintiff Jannie Ligons and Officer of
     c/o counsel for Defendant City     the OCPD on the night Plaintiff Ligons reported to
                                            2
       Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 3 of 27



                                           police her encounter with Defendant Holtzclaw on
                                           June 18, 2014;
                                          Facts and circumstances surrounding Plaintiff
                                           Ligons’ encounter with Defendant Holtzclaw on
                                           June 18, 2014, and the ensuing report and
                                           investigation thereof;
                                          Facts and circumstances communicated to him
                                           surrounding fears of the Ligons family that there
                                           would be a cover-up.
10.   Officer Wesley Booth                OCPD officer flagged down by Plaintiff Ligons
      c/o counsel for Defendant City       after her encounter with Defendant Holtzclaw on
                                           June 18, 2014;
                                          Facts and circumstances regarding Plaintiff
                                           Ligons’ initial statements and demeanor toward
                                           police;
                                          Facts and circumstances surrounding the initial
                                           steps in the investigation into Plaintiff Ligons’
                                           allegations made against an OCPD officer on June
                                           18, 2014.
11.   Officer David Wegner                OCPD officer flagged down by Plaintiff Ligons
      c/o counsel for Defendant City       after her encounter with Defendant Holtzclaw on
                                           June 18, 2014;
                                          Facts and circumstances regarding Plaintiff
                                           Ligons’ initial statements and demeanor toward
                                           police;
                                          Facts and circumstances surrounding the initial
                                           steps in the investigation into Plaintiff Ligons’
                                           allegations made against an OCPD officer on June
                                           18, 2014.
12.   Officer Kelly Cassidy               OCPD officer flagged down by Plaintiff Ligons
      c/o counsel for Defendant City       after her encounter with Defendant Holtzclaw on
                                           June 18, 2014;
                                          Facts and circumstances regarding Plaintiff
                                           Ligons’ initial statements and demeanor toward
                                           police;
                                          Facts and circumstances surrounding the initial
                                           steps in the investigation into Plaintiff Ligons’
                                           allegations made against an OCPD officer on June
                                           18, 2014.
13.   Lieutenant David Gulikers           On-call sex crimes detective on June 18, 2014;
      c/o counsel for Defendant City      Facts and circumstances regarding notifications
                                           made of Plaintiff Ligons’ report to OCPD of her

                                             3
       Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 4 of 27



                                           encounter with Defendant Holtzclaw on June 18,
                                           2014;
                                          Facts and circumstances regarding the
                                           investigation into Plaintiff Ligons’ encounter with
                                           Defendant Holtzclaw on June 18, 2014.
14.   Tracy McCroye                       SANE Nurse who performed SANE exam on
      c/o Southwest Medical Center         Plaintiff Ligons on June 18, 2014.
      4401 S. Western                     Facts and circumstances surrounding Plaintiff
      Oklahoma City, OK 73109              Ligons’ visit to Southwest Medical Center on June
                                           18, 2014, including but not limited to her actual
                                           SANE exam.
15.   Ashley Argo                         OCPD employee who collected rape kit taken from
      c/o counsel for Defendant City       Plaintiff Ligons.
                                          Facts and circumstances regarding the
                                           investigation into Plaintiff Ligons’ encounter with
                                           Defendant Holtzclaw on June 18, 2014, including
                                           but not limited to the rape kit taken from Southwest
                                           Medical Center.
16.   Officer Bryan Taylor                OCPD officer involved in the investigation into
      c/o counsel for Defendant City       Plaintiff Ligons’ encounter with Defendant
                                           Holtzclaw on June 18, 2014;
                                          Facts and circumstances regarding the
                                           investigation into Plaintiff Ligons’ encounter with
                                           Defendant Holtzclaw on June 18, 2014, including
                                           but not limited to surveillance footage of the traffic
                                           stop involving Defendant Holtzclaw and Plaintiff
                                           Ligons.
17.   Michael Stoyanoski                  OCPD Computer Science Unit
      c/o counsel for Defendant City      Facts and circumstances regarding the
                                           investigation into Plaintiff Ligons’ encounter with
                                           Defendant Holtzclaw on June 18, 2014, including
                                           but not limited to surveillance footage of the traffic
                                           stop involving Defendant Holtzclaw and Plaintiff
                                           Ligons.
18.   Officer Justin Walters              Off-duty OCPD officer at Old Surety Insurance
      c/o counsel for Defendant City       who provided video surveillance of the traffic stop;
                                          Facts and circumstances regarding Plaintiff
                                           Ligons’ encounter with Defendant Holtzclaw on
                                           June 18, 2014, and the ensuing investigation
                                           thereof, including but not limited to surveillance
                                           footage of the traffic stop involving Defendant
                                           Holtzclaw and Plaintiff Ligons.

                                             4
       Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 5 of 27



19.   David Wyckoff                     Old Surety Insurance custodian of records
      c/o Old Surety Insurance          Facts and circumstances regarding the surveillance
      5201 N. Lincoln Blvd.              footage of the traffic stop involving Defendant
      Oklahoma City, OK 73105            Holtzclaw and Plaintiff Ligons on June 18, 2014

20.   Caleb Taulbee                     Security/technical custodian of records for
      c/o Association of Oklahoma        Association of Oklahoma Commissioners
      Commissioners                     Facts and circumstances regarding the surveillance
      429 N.E. 50th St., 3rd Floor       footage of the traffic stop involving Defendant
      Oklahoma City, OK 73105            Holtzclaw and Plaintiff Ligons on June 18, 2014
21.   Alan Salmon                       OSBI technical analyst
      c/o Oklahoma State Bureau of      Training/experience/education/expertise regarding
      Investigation (“OSBI”)             enhancement of video surveillance;
      6600 N. Harvey Pl.                Facts and circumstances regarding the surveillance
      Oklahoma City, OK 73116            footage of the traffic stop involving Defendant
                                         Holtzclaw and Plaintiff Ligons on June 18, 2014.
22.   Chelsea Gordon                    OCPD CSI
      c/o counsel for Defendant City    Training/experience/education/expertise regarding
                                         CSI
                                        Facts and circumstances surrounding processing of
                                         evidence collected from Defendant Holtzclaw and
                                         his vehicle on or after June 18, 2014.
23.   Michael McBride                   OCPD CSI
      c/o counsel for Defendant City    Training/experience/education/expertise regarding
                                         CSI
                                        Facts and circumstances surrounding processing of
                                         evidence collected from Defendant Holtzclaw,
                                         including but not limited to his patrol car, guns, and
                                         phone, on or after June 18, 2014.
24.   Plaintiff Regina Copeland         Facts and circumstances surrounding her encounter
      c/o counsel of record              with Defendant Holtzclaw in April of 2014, and the
                                         ensuing investigation thereof;
                                        Facts and circumstances surrounding the trauma
                                         she has experienced as a result of her encounter
                                         with Defendant Holtzclaw in April of 2014.
25.   John Copeland                     Brother of Plaintiff Copeland.
      c/o Plaintiff Copeland’s          Facts and circumstances regarding Plaintiff
      counsel of record                  Copeland’s disclosure about her encounter with
                                         Defendant Holtzclaw in April of 2014 prior to the
                                         time when OCPD detectives approached Plaintiff
                                         Copeland.
26.   Mollie Copeland                   Sister-in-law of Plaintiff Copeland.
                                             5
       Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 6 of 27



      c/o Plaintiff Copeland’s           Facts and circumstances regarding Plaintiff
      counsel of record                   Copeland’s disclosure about her encounter with
                                          Defendant Holtzclaw in April of 2014 prior to the
                                          time when OCPD detectives approached Plaintiff
                                          Copeland.
27.   David Copeland                     Brother of Plaintiff Copeland
      c/o Plaintiff Copeland’s           Facts and circumstances regarding Plaintiff
      counsel of record                   Copeland’s disclosure about her encounter with
                                          Defendant Holtzclaw in April of 2014 prior to the
                                          time when OCPD detectives approached Plaintiff
                                          Copeland.
28.   Tammy Summers                      Relative of Plaintiff Copeland
      c/o Plaintiff Copeland’s           Facts and circumstances surrounding Plaintiff
      counsel of record                   Copeland’s actions on the day of her encounter
                                          with Defendant Holtzclaw in April of 2014.
29.   Quinton Nolen                      Relative/former son-in-law of Plaintiff Copeland.
      c/o Plaintiff Copeland’s           Facts and circumstances surrounding Plaintiff
      counsel of record                   Copeland’s encounter with Defendant Holtzclaw
                                          on in April of 2014, and the ensuing report and
                                          investigation thereof.
30.   Plaintiff Carla Johnson            Facts and circumstances surrounding her
      c/o counsel of record               encounters with Defendant Holtzclaw in 2014, and
                                          the ensuing investigation thereof;
                                         Facts and circumstances surrounding the trauma
                                          she has experienced as a result of her encounter
                                          with Defendant Holtzclaw in May of 2014.
31.   Victor Wilson                      Former roommate of Plaintiff Johnson.
      c/o Plaintiff Johnson’s counsel    Facts and circumstances surrounding Plaintiff
      of record                           Johnson’s encounters with Defendant Holtzclaw in
                                          2014, and the ensuing investigation thereof.
32.   Russell Adams                      Friend of Plaintiff Johnson.
      c/o Plaintiff Johnson’s counsel    Facts and circumstances surrounding Plaintiff
      of record                           Johnson’s encounters with Defendant Holtzclaw in
                                          2014, and the ensuing investigation thereof.
33.   T.J. Slaughter                     Father of Plaintiff Johnson’s child.
      c/o Plaintiff Johnson’s counsel    Facts and circumstances surrounding Plaintiff
      of record                           Johnson’s encounters with Defendant Holtzclaw in
                                          2014, and the ensuing investigation thereof.
34.   Denduza Yeiro                      Friend of Plaintiff Johnson.
      c/o Plaintiff Johnson’s counsel
      of record

                                             6
       Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 7 of 27




                                         Facts and circumstances surrounding Plaintiff
                                          Johnson’s encounters with Defendant Holtzclaw in
                                          2014, and the ensuing investigation thereof.
35.   Plaintiff Shardayreon Hill         Facts and circumstances surrounding her
      c/o counsel of record               encounters with Defendant Holtzclaw in
                                          December 2013 through January of 2014, and the
                                          ensuing investigation thereof;
                                         Facts and circumstances surrounding the trauma
                                          she has experienced as a result of her encounters
                                          with Defendant Holtzclaw in December of 2013
                                          and January of 2014.
36.   Jonaye Stafford                    Friend of Plaintiff Hill.
      c/o Plaintiff Hill’s counsel of    Facts and circumstances surrounding Plaintiff
      record                              Hill’s encounters with Defendant Holtzclaw in
                                          December 2013 through January of 2014, and the
                                          ensuing investigation thereof.
37.   Latanya James                      Mother of Plaintiff Hill.
      c/o Plaintiff Hill’s counsel of    Facts and circumstances surrounding Plaintiff
      record                              Hill’s encounters with Defendant Holtzclaw in
                                          December 2013 through January of 2014, and the
                                          ensuing investigation thereof;
                                         Facts and circumstances surrounding the trauma
                                          Plaintiff Hill has experienced as a result of her
                                          encounters with Defendant Holtzclaw in
                                          December of 2013 and January of 2014.
38.   Sharmarreon Hill                   Sister of Plaintiff Hill.
      c/o Plaintiff Hill’s counsel of    Facts and circumstances surrounding Plaintiff
      record                              Hill’s encounters with Defendant Holtzclaw in
                                          December 2013 through January of 2014, and the
                                          ensuing investigation thereof;
                                         Facts and circumstances surrounding the trauma
                                          Plaintiff Hill has experienced as a result of her
                                          encounters with Defendant Holtzclaw in
                                          December of 2013 and January of 2014.
39.   Tammy Dornan                       OCPD Warrant Court Officer
      c/o counsel for Defendant City     Facts and circumstances surrounding Defendant
                                          Holtzclaw’s booking Plaintiff Hill into jail on
                                          December 20, 2013.
40.   Byron Boshell                      Public Safety at Southwest Medical Center.
      c/o Southwest Medical Center       Facts and circumstances surrounding the
      4401 S. Western                     investigation into Plaintiff Hill’s encounter with
      Oklahoma City, OK 73109
                                              7
       Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 8 of 27



                                           Defendant Holtzclaw at Southwest Medical Center
                                           in December of 2013.
41.   Officer Allan Cruz                  OCPD officer involved in the traffic stop of
      c/o counsel for Defendant City       Plaintiff Hill on December 20, 2013.
                                          Facts and circumstances surrounding the traffic
                                           stop and arrest of Plaintiff Hill.
42.   Officer Ashley Zeckser              OCPD officer involved in the traffic stop of
      c/o counsel for Defendant City       Plaintiff Hill on December 20, 2013.
                                          Facts and circumstances surrounding the traffic
                                           stop and arrest of Plaintiff Hill.
43.   Captain Arthur Gregory              Defendant Holtzclaw’s supervisor on December
      c/o counsel for Defendant City       20, 2013;
                                          Facts and circumstances surrounding the traffic
                                           stop and arrest of Plaintiff Hill.
44.   Leroy Limke                         Paramedic who treated Plaintiff Hill after her arrest
      c/o Emergency Medical                on December 20, 2013
      Services Authority (“EMSA”)         Facts and circumstances regarding Plaintiff Hill’s
      1111 Classen Drive                   encounter with Defendant Holtzclaw on December
      Oklahoma City, OK 73103              20, 2013.
45.   Blake Schweltzer                    Paramedic who treated Plaintiff Hill after her arrest
      c/o Emergency Medical                on December 20, 2013
      Services Authority (“EMSA”)         Facts and circumstances regarding Plaintiff Hill’s
      1111 Classen Drive                   encounter with Defendant Holtzclaw on December
      Oklahoma City, OK 73103              20, 2013.
46.   Richard Watkins                     Registered Nurse at Southwest Medical Center
      c/o Southwest Medical Center         involved in the treatment of Plaintiff Hill on
      4401 S. Western                      December 20, 2013
      Oklahoma City, OK 73109             Facts and circumstances surrounding Plaintiff
                                           Hill’s visit to Southwest Medical Center on
                                           December 20, 2013.
47.   Jamie Hong                          Registered Nurse at Southwest Medical Center
      c/o Southwest Medical Center         involved in the treatment of Plaintiff Hill on
      4401 S. Western                      December 20, 2013
      Oklahoma City, OK 73109             Facts and circumstances surrounding Plaintiff
                                           Hill’s visit to Southwest Medical Center on
                                           December 20, 2013.
48.   Chantel Robinson                    Admitting clerk at Southwest Medical Center who
      c/o Southwest Medical Center         admitted Plaintiff Hill on December 20, 2013
      4401 S. Western                     Facts and circumstances surrounding Plaintiff
      Oklahoma City, OK 73109              Hill’s visit to Southwest Medical Center on
                                           December 20, 2013.

                                             8
       Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 9 of 27



49.   Dr. Kristopher Hart                Physician at Southwest Medical Center involved in
      c/o Southwest Medical Center        the treatment of Plaintiff Hill on December 20,
      4401 S. Western                     2013
      Oklahoma City, OK 73109            Facts and circumstances surrounding Plaintiff
                                          Hill’s visit to Southwest Medical Center on
                                          December 20, 2013.
50.   Andrew Kerstetter                  Training/experience/expertise regarding cell phone
      c/o Federal Bureau of               records and tower data;
      Investigation (“FBI”)              Facts and circumstances regarding his analysis of
      3301 W. Memorial Rd.                Defendant Holtzclaw’s phone records and the
      Oklahoma City, OK 73134             tower Defendant Holtzclaw’s phone was
                                          connecting to during contact with Plaintiff Hill.
51.   Plaintiff Kala Lyles               Facts and circumstances surrounding her encounter
      c/o counsel of record               with Defendant Holtzclaw on June 18, 2014 and
                                          the ensuing investigation thereof;
                                         Facts and circumstances surrounding the trauma
                                          she has experienced as a result of her encounter
                                          with Defendant Holtzclaw in on June 18, 2014.
52.   James Anderson                     Then-boyfriend of Plaintiff Lyles.
      c/o Plaintiff Lyles’ counsel of    Facts and circumstances surrounding Plaintiff
      record                              Lyles’ encounter with Defendant Holtzclaw on
                                          June 18, 2014, and the ensuing investigation
                                          thereof;
                                         Facts and circumstances surrounding the trauma
                                          Plaintiff Lyles has experienced as a result of her
                                          encounter with Defendant Holtzclaw on June 18,
                                          2014.
53.   Sylvia Lyles                       Mother of Plaintiff Lyles.
      c/o Plaintiff Lyles’ counsel of    Facts and circumstances surrounding Plaintiff
      record                              Lyles’ encounter with Defendant Holtzclaw on
                                          June 18, 2014, and the ensuing investigation
                                          thereof;
                                         Facts and circumstances surrounding the trauma
                                          Plaintiff Lyles has experienced as a result of her
                                          encounter with Defendant Holtzclaw on June 18,
                                          2014.
54.   Jack Boling                        Plaintiff Lyles’ probation officer.
      c/o Plaintiff Lyles’ counsel of    Facts and circumstances surrounding Plaintiff
      record                              Lyles’ disclosure of her encounter with Defendant
                                          Holtzclaw on June 18, 2014, and the ensuing
                                          investigation thereof.


                                              9
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 10 of 27



55.   Plaintiff Terri Morris              Facts and circumstances surrounding her encounter
      c/o counsel of record                with Defendant Holtzclaw in May of 2014;
                                          Facts and circumstances surrounding the trauma
                                           she has experienced as a result of her encounter
                                           with Defendant Holtzclaw in May of 2014;
                                          Facts and circumstances surrounding OCPD’s
                                           investigation into her encounter with Defendant
                                           Holtzclaw in May of 2014;
                                          Facts and circumstances surrounding the report and
                                           description of her assailant that she gave to OCPD
                                           officers on May 24, 2014;
                                          Facts and circumstances surrounding all statements
                                           she made to OCPD detectives regarding the
                                           encounter she had with Defendant Holtzclaw.
56.   Christopher Shelton                 Ex-boyfriend of Plaintiff Morris.
      c/o Plaintiff Morris’ counsel of    Facts and circumstances surrounding Plaintiff
      record                               Morris’ encounter with Defendant Holtzclaw in
                                           May of 2014;
                                          Facts and circumstances surrounding his interview
                                           with Defendant Rocky Gregory in May of 2014;
                                          Facts and circumstances surrounding the report and
                                           description of her assailant that Plaintiff Morris
                                           gave to OCPD officers on May 24, 2014.
57.   Terry Wayne Lewis                   Uncle of Plaintiff Morris.
      c/o Plaintiff Morris’ counsel of    Facts and circumstances surrounding Plaintiff
      record                               Morris’ encounter with Defendant Holtzclaw in
                                           May of 2014.
58.   Officer Jonathan Thomas             OCPD officer present when Plaintiff Morris
      c/o counsel for Defendant City       initially reported her encounter with Defendant
                                           Holtzclaw to police on May 24, 2014.
                                          Facts and circumstances surrounding the report and
                                           description of her assailant that Plaintiff Morris
                                           gave to OCPD officers on May 24, 2014.
59.   Sergeant Dan Williams               OCPD officer present when Plaintiff Morris
      c/o counsel for Defendant City       initially reported her encounter with Defendant
                                           Holtzclaw to police on May 24, 2014.
                                          Facts and circumstances surrounding the report and
                                           description of her assailant that Plaintiff Morris
                                           gave to OCPD officers on May 24, 2014.
60.   Lieutenant Michelle Holland         OCPD supervisor called to the scene when Plaintiff
      c/o counsel for Defendant City       Morris initially reported her encounter with
                                           Defendant Holtzclaw to police on May 24, 2014.
                                              10
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 11 of 27




                                        Facts and circumstances surrounding the report and
                                         description of her assailant that Plaintiff Morris
                                         gave to OCPD officers on May 24, 2014;
                                        Facts and circumstances surrounding notification
                                         made to on-call sex crimes supervisor and watch
                                         commander when Plaintiff Morris reported, and
                                         the decision not to call out a detective.
61.   Lieutenant Miguel Ramos           On-call sex crimes supervisor on May 24, 2014,
      c/o counsel for Defendant City     when Plaintiff Morris first reported her encounter
                                         with Defendant Holtzclaw to police.
                                        Facts and circumstances regarding the notification
                                         by the patrol supervisor regarding Plaintiff Morris’
                                         report and his decision not to call out a sex crimes
                                         detective.
62.   Captain Melvin Davis              Watch Commander on May 24, 2014, when
      c/o counsel for Defendant City     Plaintiff Morris first reported her encounter with
                                         Defendant Holtzclaw to police.
                                        Facts and circumstances regarding notifications
                                         made of Plaintiff Morris’ report.
63.   Defendant Rocky Gregory           OCPD detective assigned to investigate Plaintiff
      c/o counsel for Defendant City     Morris’ report regarding her encounter with
                                         Defendant Holtzclaw in May of 2014.
                                        Training and experience relevant to his role as an
                                         OCPD officer and sex crimes detective
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Morris’ report;
                                        Facts and circumstances surrounding the lineup
                                         Defendant Gregory attempted to show Plaintiff
                                         Morris on June 3, 2014;
                                        Facts and circumstances surrounding the OCPD
                                         records checks performed between May 27, 2014
                                         and June 3, 2014 in connection with the
                                         investigation into Plaintiff Morris’ report regarding
                                         her encounter with Defendant Holtzclaw in May of
                                         2014;
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Ligons’ report regarding
                                         her encounter with Defendant Holtzclaw in June of
                                         2014;
                                        Facts and circumstances surrounding the OCPD
                                         investigation(s) into the conduct forming the basis
                                         of Plaintiffs’ claims;

                                            11
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 12 of 27




                                        Topics testified to during deposition in this case.
64.   Lieutenant Timothy Muzny          OCPD Sex Crimes Unit supervisor in May and
      c/o counsel for Defendant City     June of 2014
                                        Training and experience relevant to his role as an
                                         OCPD officer and sex crimes unit supervisor;
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Morris’ report regarding
                                         her encounter with Defendant Holtzclaw in May of
                                         2014;
                                        Facts and circumstances surrounding the lineup
                                         Defendant Gregory attempted to show Plaintiff
                                         Morris on June 3, 2014;
                                        Facts and circumstances surrounding the OCPD
                                         records checks performed between May 27, 2014
                                         and June 3, 2014 in connection with the
                                         investigation into Plaintiff Morris’ report regarding
                                         her encounter with Defendant Holtzclaw in May of
                                         2014;
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Ligons’ report regarding
                                         her encounter with Defendant Holtzclaw in June of
                                         2014;
                                        Topics testified to during deposition in this case.
65.   Captain Ron Bacy                  Captain within the OCPD Investigations Bureau
      c/o counsel for Defendant City     and over the Sex Crimes Unit in May and June of
                                         2014
                                        Training and experience relevant to his role as an
                                         OCPD officer and Investigations Bureau
                                         supervisor over the Sex Crimes Unit
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Morris’ report regarding
                                         her encounter with Defendant Holtzclaw in May of
                                         2014;
                                        Facts and circumstances surrounding the OCPD
                                         records checks performed between May 27, 2014
                                         and June 3, 2014 in connection with the
                                         investigation into Plaintiff Morris’ report regarding
                                         her encounter with Defendant Holtzclaw in May of
                                         2014;
                                        Facts and circumstances surrounding the failure to
                                         call out a detective when Plaintiff Morris reported


                                            12
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 13 of 27



                                           her encounter with Defendant Holtzclaw to OCPD
                                           officers on May 24, 2014;
                                          Facts and circumstances surrounding the decision
                                           to wait to begin the investigation into Plaintiff
                                           Morris’ report until after the Memorial Day
                                           weekend;
                                          Facts and circumstances surrounding the
                                           investigation into Plaintiff Ligons’ report regarding
                                           her encounter with Defendant Holtzclaw in June of
                                           2014;
                                          Topics testified to during deposition in this case.
66.   Sergeant Joseph Hill                OCPD employee involved in the investigation into
      c/o counsel for Defendant City       Plaintiffs’ reports of being sexually assaulted by an
                                           OCPD police officer
                                          Training and experience relevant to his role within
                                           the OCPD as of May and June of 2014;
                                          Facts and circumstances surrounding the
                                           investigation into Plaintiff Morris’ report regarding
                                           her encounter with Defendant Holtzclaw in May of
                                           2014;
                                          Facts and circumstances surrounding the OCPD
                                           records checks performed between May 27, 2014
                                           and June 3, 2014 in connection with the
                                           investigation into Plaintiff Morris’ report regarding
                                           her encounter with Defendant Holtzclaw in May of
                                           2014;
                                          Facts and circumstances surrounding the
                                           investigation into Plaintiff Ligons’ report regarding
                                           her encounter with Defendant Holtzclaw in June of
                                           2014;
                                          Facts and circumstances surrounding, and OCPD
                                           policies and procedures regarding, the OCPD
                                           records checks relevant to Plaintiffs’ claims;
                                          OCPD training, policies, procedures, and practices
                                           involving the CAD system, AVL system, radio
                                           traffic system, and calls/requests made by
                                           Defendant Holtzclaw, 2C45, on the dates and times
                                           in question in this case;
                                          Mechanics of the AVL system;
                                          Mechanics of the CAD system;
                                          CIU division systems and processes.


                                            13
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 14 of 27



67.   Major Denise Wenzel               Major over the Investigations Bureau in May and
      c/o counsel for Defendant City     June of 2014
                                        Training and experience relevant to her roles within
                                         the OCPD Investigations Bureau;
                                        Facts and circumstances surrounding her
                                         relationship and/or familiarity with Defendant
                                         Holtzclaw prior to the OCPD Sex Crimes Unit’s
                                         investigation into Plaintiffs’ reports to OCPD of
                                         their encounters with Defendant Holtzclaw;
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Morris’ report regarding
                                         her encounter with Defendant Holtzclaw in May of
                                         2014;
                                        Facts and circumstances surrounding the OCPD
                                         records checks performed between May 27, 2014
                                         and June 3, 2014 in connection with the
                                         investigation into Plaintiff Morris’ report regarding
                                         her encounter with Defendant Holtzclaw in May of
                                         2014;
                                        Facts and circumstances surrounding the failure to
                                         call out a detective when Plaintiff Morris reported
                                         her encounter with Defendant Holtzclaw to OCPD
                                         officers on May 24, 2014;
                                        Facts and circumstances surrounding the decision
                                         to wait to begin the investigation into Plaintiff
                                         Morris’ report until after the Memorial Day
                                         weekend;
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Ligons’ report regarding
                                         her encounter with Defendant Holtzclaw in June of
                                         2014;
                                        Facts and circumstances surrounding the OCPD
                                         Screening Committee’s reviews of investigations
                                         of uses of force, including those involving
                                         Defendant Holtzclaw;
                                        Topics testified to during deposition in this case.
68.   Former Deputy Chief Johnny        Deputy Chief over the OCPD Investigations
      Kuhlman                            Bureau in May and June of 2014
      c/o counsel for Defendant City    Training and experience relevant to his roles within
                                         the OCPD;
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Morris’ report regarding

                                            14
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 15 of 27



                                           her encounter with Defendant Holtzclaw in May of
                                           2014;
                                          Facts and circumstances surrounding the OCPD
                                           records checks performed between May 27, 2014
                                           and June 3, 2014 in connection with the
                                           investigation into Plaintiff Morris’ report regarding
                                           her encounter with Defendant Holtzclaw in May of
                                           2014;
                                          Facts and circumstances surrounding the failure to
                                           call out a detective when Plaintiff Morris reported
                                           her encounter with Defendant Holtzclaw to OCPD
                                           officers on May 24, 2014;
                                          Facts and circumstances surrounding the decision
                                           to wait to begin the investigation into Plaintiff
                                           Morris’ report until after the Memorial Day
                                           weekend;
                                          Facts and circumstances surrounding the
                                           investigation into Plaintiff Ligons’ report regarding
                                           her encounter with Defendant Holtzclaw in June of
                                           2014;
                                          Topics testified to during deposition in this case.
69.   Defendant Bill Citty                OCPD Police Chief in office during Defendant
      c/o counsel for Defendant City       Holtzclaw’s employment at OCPD;
                                          OCPD training, policies, procedures, and practices
                                           relevant to Plaintiffs’ claims, including, but not
                                           limited to, personnel investigations, use-of-force,
                                           racial profiling, racial discrimination, sex crimes
                                           investigations, search and seizure, stop-and-frisk,
                                           patrol, performance evaluations, the Early
                                           Intervention Program, the Screening Committee,
                                           OCPD discipline, etc.
                                          Facts and circumstances surrounding the
                                           investigation into Plaintiff Morris’ report regarding
                                           her encounter with Defendant Holtzclaw in May of
                                           2014;
                                          OCPD training, policies, procedures, and practices
                                           relevant to, and facts and circumstances
                                           surrounding, personnel investigations relevant to
                                           Plaintiffs’ claims;
                                          OCPD training, policies, procedures, and practices
                                           relevant to, and facts and circumstances


                                            15
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 16 of 27



                                           surrounding, discipline of officers for conduct
                                           similar to conduct alleged in Plaintiffs’ claims;
                                          Topics testified to during deposition (yet to be
                                           conducted) in this case.
70.   Captain Arthur Gregory              One of Defendant Holtzclaw’s regular supervisors.
      c/o counsel for Defendant City      Training and experience relevant to his role as an
                                           OCPD officer and patrol supervisor;
                                          Facts and circumstances regarding supervision of
                                           Defendant Holtzclaw;
                                          OCPD policies, procedures, and practices relevant
                                           to, and facts and circumstances regarding, citizen
                                           complaints against subordinate officers;
                                          Facts and circumstances surrounding Defendant
                                           Holtzclaw’s involvement in the OCPD Early
                                           Intervention Program;
                                          Facts and circumstances surrounding personnel
                                           investigations involving Defendant Holtzclaw;
                                          Defendant Holtzclaw was working on April 25,
                                           2014, at the time Plaintiff Copeland was assaulted
                                           by the officer identified as Defendant Holtzclaw;
                                          Defendant Holtzclaw was working on April 14,
                                           2014, at the time Florene Mathis was assaulted by
                                           the officer identified as Defendant Holtzclaw;
                                          Topics testified to during deposition in this case.
71.   Lieutenant Aven Bull                One of Defendant Holtzclaw’s regular supervisors.
      c/o counsel for Defendant City      Training and experience relevant to his role as an
                                           OCPD officer and patrol supervisor;
                                          Facts and circumstances regarding supervision of
                                           Defendant Holtzclaw;
                                          OCPD policies, procedures, and practices relevant
                                           to, and facts and circumstances regarding, citizen
                                           complaints against subordinate officers;
                                          Facts and circumstances surrounding Defendant
                                           Holtzclaw’s involvement in the OCPD Early
                                           Intervention Program;
                                          Facts and circumstances surrounding personnel
                                           investigations involving Defendant Holtzclaw;
                                          Defendant Holtzclaw was working on May 25,
                                           2014, when Plaintiff Johnson was assaulted by the
                                           officer identified as Defendant Holtzclaw.
72.   Lieutenant Robert Coniglione        One of Defendant Holtzclaw’s regular supervisors.
      c/o counsel for Defendant City
                                            16
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 17 of 27




                                        Training and experience relevant to his role as an
                                         OCPD officer and gang enforcement unit
                                         supervisor;
                                        Facts and circumstances regarding supervision of
                                         Defendant Holtzclaw;
                                        OCPD policies, procedures, and practices relevant
                                         to, and facts and circumstances regarding, citizen
                                         complaints against subordinate officers;
                                        Facts and circumstances surrounding Defendant
                                         Holtzclaw’s involvement in the OCPD Early
                                         Intervention Program;
                                        Facts and circumstances surrounding personnel
                                         investigations involving Defendant Holtzclaw.
73.   Inspector Kim Davis               OCPD detective assigned to investigate allegations
      c/o counsel for Defendant City     against Defendant Holtzclaw
                                        Training and experience relevant to her role as an
                                         OCPD officer and sex crimes detective.
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Morris’ report;
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Ligons’ report regarding
                                         her encounter with Defendant Holtzclaw in June of
                                         2014;
                                        Facts and circumstances surrounding the OCPD
                                         investigation(s) into the conduct forming the basis
                                         of Plaintiffs’ claims;
                                        Topics testified to during deposition in this case.
74.   Detective Valari Homan            OCPD detective assigned to investigate allegations
      c/o counsel for Defendant City     against Defendant Holtzclaw
                                        Training and experience relevant to her role as an
                                         OCPD officer and sex crimes detective.
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Morris’ report;
                                        Facts and circumstances surrounding the
                                         investigation into Plaintiff Ligons’ report regarding
                                         her encounter with Defendant Holtzclaw in June of
                                         2014;
                                        Facts and circumstances surrounding the OCPD
                                         investigation(s) into the conduct forming the basis
                                         of Plaintiffs’ claims.
75.   Detective Robert High             Academy supervisor.
      c/o counsel for Defendant City
                                            17
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 18 of 27




                                        OCPD training, policies, procedures regarding
                                         traffic stops, radio information, warrant checks,
                                         searches and seizures of suspects, and other aspects
                                         of policing that are relevant to Plaintiffs’ claims.
                                        Facts and circumstances surrounding obtaining
                                         video surveillance footage of traffic stop involving
                                         Defendant Holtzclaw and Plaintiff Ligons;
                                        Facts and circumstances surrounding the OCPD
                                         investigation(s) into the conduct forming the basis
                                         of Plaintiffs’ claims.
76.   David Jehle                       Researched OCPD contact records in connection
      c/o counsel for Defendant City     with the investigation(s) into the conduct forming
                                         the basis of Plaintiffs’ claims.
                                        Facts and circumstances surrounding the
                                         investigation(s) into the conduct forming the basis
                                         of Plaintiffs’ claims.
77.   Captain Jason Clifton             OCPD Captain within the Springlake Division and
      c/o counsel for Defendant City     in Defendant Holtzclaw’s chain of command;
                                        Facts and circumstances regarding Holtzclaw’s
                                         employment with and performance at OCPD;
                                        Defendant Holtzclaw was working at the time
                                         Plaintiff Morris was assaulted on May 8, 2014;
                                        Defendant Holtzclaw was working on February 26,
                                         2014, and March 25, 2014, at the times Plaintiff
                                         Barnes encountered the officer identified as
                                         Defendant Holtzclaw.
                                        Defendant Holtzclaw was working on March 14,
                                         2014 at the time Carla Raines was assaulted by the
                                         officer identified as Defendant Holtzclaw.
78.   Lieutenant Brian Kyle Bennett     OCPD patrol supervisor within the Springlake
      c/o Attorney Ambre Gooch           Division
                                        Training and experience relevant to his role as an
                                         OCPD officer and patrol supervisor;
                                        Facts and circumstances surrounding Defendant
                                         Holtzclaw’s encounter with Demetria Campbell on
                                         November 5, 2013 and his reports and
                                         investigation thereof;
                                        Defendant Holtzclaw was working on May 20,
                                         2014, when Syrita Bowen was assaulted by the
                                         officer identified as Defendant Holtzclaw;
                                        Topics testified to during deposition in this case.
79.   Captain William Patten            OCPD Captain within the Springlake Division
                                            18
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 19 of 27



      c/o counsel for Defendant City    Training and experience relevant to his role as an
                                         OCPD officer and patrol captain;
                                        Familiarity with citizens who inhabit the Northeast
                                         side of OKC where Defendant Holtzclaw was a
                                         patrol officer and the majority of the Plaintiffs’
                                         assaults occurred;
                                        Facts and circumstances surrounding Defendant
                                         Holtzclaw’s employment with OCPD
                                        Facts and circumstances regarding supervision of
                                         Defendant Holtzclaw;
                                        OCPD policies, procedures, and practices relevant
                                         to, and facts and circumstances regarding, citizen
                                         complaints against subordinate officers;
                                        Facts and circumstances surrounding Defendant
                                         Holtzclaw’s involvement in the OCPD Early
                                         Intervention Program;
                                        Facts and circumstances surrounding personnel
                                         investigations involving Defendant Holtzclaw.
80.   Major Brian Jennings              OCPD Major over the Springlake Division and
      c/o counsel for Defendant City     among Defendant Holtzclaw’s chain of command
                                        Training and experience relevant to his role as an
                                         OCPD officer and Operations Bureau major;
                                        Facts and circumstances surrounding Defendant
                                         Holtzclaw’s employment with OCPD;
                                        Facts and circumstances regarding supervision of
                                         Defendant Holtzclaw;
                                        OCPD policies, procedures, and practices relevant
                                         to, and facts and circumstances regarding, citizen
                                         complaints against subordinate officers;
                                        Facts and circumstances surrounding Defendant
                                         Holtzclaw’s involvement in the OCPD Early
                                         Intervention Program;
                                        Facts and circumstances surrounding personnel
                                         investigations involving Defendant Holtzclaw;
                                        Facts and circumstances surrounding the OCPD
                                         Screening Committee’s reviews of investigations
                                         of uses of force, including those involving
                                         Defendant Holtzclaw;
                                        Topics testified to during deposition in this case.
81.   Major Mike Hoskins                Former major over the Special Investigations Unit
      c/o counsel for Defendant City    Facts and circumstances surrounding the OCPD
                                         Screening Committee’s reviews of investigations
                                            19
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 20 of 27



                                           of uses of force, including those involving
                                           Defendant Holtzclaw;
                                          Topics testified to during deposition in this case.
82.   Deputy Chief Tom Jester             Deputy Chief over the OCPD Operations Bureau
      c/o counsel for Defendant City      and among Defendant Holtzclaw’s chain of
                                           command
                                          Training and experience relevant to his role as an
                                           OCPD officer and Operations Bureau Deputy
                                           Chief;
                                          Facts and circumstances surrounding Defendant
                                           Holtzclaw’s employment with OCPD;
                                          Facts and circumstances regarding supervision of
                                           Defendant Holtzclaw;
                                          OCPD policies, procedures, and practices relevant
                                           to, and facts and circumstances regarding, citizen
                                           complaints against subordinate officers;
                                          Facts and circumstances surrounding Defendant
                                           Holtzclaw’s involvement in the OCPD Early
                                           Intervention Program;
                                          Facts and circumstances surrounding personnel
                                           investigations involving Defendant Holtzclaw;
                                          Facts and circumstances surrounding the OCPD
                                           Screening Committee’s reviews of investigations
                                           of uses of force, including those involving
                                           Defendant Holtzclaw.
83.   Silvio Kimmel                       OCPD training center/academy
      c/o counsel for Defendant City      OCPD training, policies, procedures, and practices
                                           regarding traffic stops, radio information, warrant
                                           checks, searches and seizures of suspects, and other
                                           aspects of policing that are relevant to Plaintiffs’
                                           claims.
84.   Becky Moynihan                      OCPD secretary
      c/o counsel for Defendant City      OCPD policies, procedures, and practices
                                           regarding maintaining and documenting field
                                           interviews;
                                          Facts and circumstances surrounding Defendant
                                           Holtzclaw’s failure to fill out field interview cards
                                           in connection with his encounters with Plaintiffs
                                           and his other victims
85.   Lieutenant Ryan Sorrels             OCPD patrol supervisor
      c/o counsel for Defendant City


                                            20
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 21 of 27




                                         Defendant Holtzclaw was working on April 24,
                                          2014, when Rosetta Grate was assaulted by the
                                          officer identified as Defendant Holtzclaw.
                                         Defendant Holtzclaw was working on May 6,
                                          2014, when Plaintiff Ellis was assaulted by the
                                          officer identified as Defendant Holtzclaw.
86.   Captain Vance Allen                Facts and circumstances surrounding the
      c/o counsel for Defendant City      administrative investigation into Defendant
                                          Holtzclaw’s conduct giving rise to Plaintiffs’
                                          claims;
                                         Facts and circumstances surrounding the
                                          termination of Defendant Holtzclaw;
                                         OCPD training, policies, procedures, and practices
                                          relevant to personnel investigations and
                                          terminations.
87.   Captain Bo Matthews                Facts and circumstances surrounding the
      c/o counsel for Defendant City      administrative investigation into Defendant
                                          Holtzclaw’s conduct giving rise to Plaintiffs’
                                          claims;
                                         Facts and circumstances surrounding the
                                          termination of Defendant Holtzclaw;
                                         OCPD training, policies, procedures, and practices
                                          relevant to personnel investigations and
                                          terminations.
88.   Plaintiff Tabatha Barnes           Facts and circumstances surrounding her
      c/o Attorney Cody Gilbert           encounters with Defendant Holtzclaw in February
                                          and March of 2014 and the subsequent
                                          investigation thereof.
89.   All Plaintiff Barnes’ witnesses
      not objected to by these
      Plaintiffs.
90.   Plaintiff Sherry Ellis             Facts and circumstances surrounding her encounter
      (CIV-16-0019-HE)                    with Defendant Holtzclaw on or about May 7,
      c/o Attorney Mark Hammons           2014 and the subsequent investigation thereof.
91.   All Plaintiff Ellis’ witnesses
      not objected to by these
      Plaintiffs.
92.   Plaintiff Carla Raines             Facts and circumstances surrounding her encounter
      (CIV-16-0019-HE)                    with Defendant Holtzclaw on or about March 14,
      c/o Attorney Mark Hammons           2014 and the subsequent investigation thereof.



                                             21
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 22 of 27



93.   All Plaintiff Raines’ witnesses
      not objected to by these
      Plaintiffs.
94.   Plaintiff Adaira Gardner           Facts and circumstances regarding her encounters
      (CIV-16-0349-HE)                    with Defendant Holtzclaw on or about June 17,
      c/o Attorney Andrew Casey           2014 and the subsequent investigation thereof.
95.   All Plaintiff Gardner’s
      witnesses not objected to by
      these Plaintiffs.
96.   Plaintiff Rosetta Grate            Facts and circumstances regarding her encounter
      (CIV-16-0412-HE)                    with Defendant Holtzclaw on or about April 24,
      c/o Attorney Nkem House             2014 and the subsequent investigation thereof.
97.   All Plaintiff Grate’s witnesses
      not objected to by these
      Plaintiffs.
98.   Syrita Bowen                       Facts and circumstances surrounding her encounter
      c/o Plaintiffs’ counsel             with Defendant Holtzclaw on or about May 21,
                                          2014 and the subsequent investigation thereof.
99.   Louise Bowen                       Mother of Syrita Bowen
      c/o Plaintiffs’counsel             Facts and circumstances surrounding Ms. Bowen’s
                                          encounter with Defendant Holtzclaw on or about
                                          May 21, 2014 and the subsequent investigation
                                          thereof.
100. Attorney Tony Coleman               Former attorney of Ms. Bowen
     c/o Plaintiffs’counsel              Facts and circumstances surrounding Ms. Bowen’s
                                          encounter with Defendant Holtzclaw on or about
                                          May 21, 2014 and the subsequent investigation
                                          thereof.
101. Pastor Theodis Manning              Minister
     c/o Plaintiffs’counsel              Facts and circumstances surrounding Ms. Bowen’s
                                          encounter with Defendant Holtzclaw on or about
                                          May 21, 2014 and the subsequent investigation
                                          thereof.
102. Leonard Cribbs                      Boyfriend of Ms. Bowen
     c/o Plaintiffs’counsel              Facts and circumstances surrounding Ms. Bowen’s
                                          encounter with Defendant Holtzclaw on or about
                                          May 21, 2014 and the subsequent investigation
                                          thereof.
103. Tina Mosley                         Facts and circumstances surrounding Ms. Bowen’s
     c/o Plaintiffs’counsel               encounter with Defendant Holtzclaw on or about
                                          May 21, 2014 and the subsequent investigation
                                          thereof.
                                             22
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 23 of 27



104. Florene Mathis                    Facts and circumstances surrounding her encounter
                                        with Defendant Holtzclaw on or about April 14,
                                        2014 and the subsequent investigation thereof
105. Demetria Campbell                 Facts and circumstances surrounding her encounter
     c/o Attorney Cynthia               with Defendant Holtzclaw on November 5, 2013,
     D’Antonio                          and the subsequent investigation thereof;
                                       Facts and circumstances surrounding her
                                        complaint to Lieutenant Brian Kyle Bennett;
                                       Topics testified to during deposition in this case.
106. Sean Holly                        OCPD secretary – Springlake Division
     c/o counsel for Defendant City    Facts and circumstances surrounding the call taken
                                        from Defendant Holtzclaw on May 8, 2014 as
                                        shown on the incident report of when Defendant
                                        Holtzclaw ran a records check on Plaintiff Morris.
107. Stephanie Alexander               OCPD secretary – Springlake Division
     c/o counsel for Defendant City    Facts and circumstances regarding Defendant
                                        Holtzclaw’s failure to create a field interview card
                                        in connection with his encounter with Plaintiff
                                        Morris on or about May 8, 2014.
108. Ryan Boxwell                      OCPD supervisor
     c/o counsel for Defendant City    OCPD policies, procedures, and practices
                                        regarding maintaining and documenting field
                                        interviews;
                                       Facts and circumstances surrounding Defendant
                                        Holtzclaw’s failure to fill out field interview cards
                                        in connection with his encounters with Plaintiffs
                                        and his other victims
109. Alan Meyer                        Dispatch
     c/o counsel for Defendant City    Facts and circumstances surrounding Defendant
                                        Holtzclaw’s requests for records checks on Ms.
                                        Florene Mathis A.K.A. Lynn Gibson, as indicated
                                        on OCPD reports.
110. Amy Scott                         Dispatch
     c/o counsel for Defendant City    Facts and circumstances surrounding Defendant
                                        Holtzclaw’s requests for records checks on
                                        Plaintiff Copeland, Plaintiff Grate, Plaintiff Lyles,
                                        and Plaintiff Johnson, as indicated on OCPD
                                        reports.
111. Paula Overton                     Dispatch
     c/o counsel for Defendant City    Facts and circumstances surrounding Defendant
                                        Holtzclaw’s requests for records checks on

                                           23
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 24 of 27



                                          Plaintiffs Ellis and Lyles, as indicated on OCPD
                                          reports.
112. Sharru Peteet                       Dispatch
     c/o counsel for Defendant City      Facts and circumstances surrounding Defendant
                                          Holtzclaw’s requests for records checks on Ms.
                                          Florene Mathis A.K.A. Lynn Gibson, as indicated
                                          on OCPD reports.
113. Lucy Raines                         Dispatch
     c/o counsel for Defendant City      Facts and circumstances surrounding Defendant
                                          Holtzclaw’s requests for records checks on
                                          Plaintiff Lyles, as indicated on OCPD reports.
114. Leslie Smith                        Dispatch
     c/o counsel for Defendant City      Facts and circumstances surrounding Defendant
                                          Holtzclaw’s requests for records checks on
                                          Plaintiffs Gardner and Ellis, as indicated on OCPD
                                          reports.
115. Kim Hatcher                         Dispatch
     c/o counsel for Defendant City      Facts and circumstances surrounding Defendant
                                          Holtzclaw’s requests for records checks on
                                          Plaintiff Johnson, as indicated on OCPD reports.
116. Loretta McGrath                     Dispatch
     c/o counsel for Defendant City      Facts and circumstances surrounding Defendant
                                          Holtzclaw’s requests for records checks on Ms.
                                          Syrita Bowen, as indicated on OCPD reports.
117. Janet Mansfield                     Dispatch
     c/o counsel for Defendant City      Facts and circumstances surrounding Defendant
                                          Holtzclaw’s records checks on his victims, as
                                          indicated on OCPD reports.
118. Melisa Willis                       Dispatch
     c/o counsel for Defendant City      Facts and circumstances surrounding Defendant
                                          Holtzclaw’s records checks on his victims, as
                                          indicated on OCPD reports.
119. Monica Black                        Dispatch
     c/o counsel for Defendant City      Facts and circumstances surrounding Defendant
                                          Holtzclaw’s records checks on his victims, as
                                          indicated on OCPD reports.
120. Calena Groves                       Facts and circumstances surrounding Defendant
     c/o counsel for Defendant City       Holtzclaw’s records checks on his victims, as
                                          indicated on OCPD reports.
                                         OCPD policies, procedures, and practices
                                          regarding the VARUNA system.

                                           24
      Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 25 of 27



121. Courtney Porter                   Dispatch
     c/o counsel for Defendant City    Facts and circumstances surrounding Defendant
                                        Holtzclaw’s records checks on his victims, as
                                        indicated on OCPD reports.
122. Nicole Williams                   Dispatch
     c/o counsel for Defendant City    Facts and circumstances surrounding records
                                        checks on Defendant Holtzclaw’s victims, as
                                        indicated on OCPD reports.
123. Darren Gordon                     Facts and circumstances surrounding obtaining and
     c/o Oklahoma County District       reviewing Defendant Holtzclaw’s phone records
     Attorney                           relevant to some of his victims.
     320 Robert S. Kerr Ave., # 505
     Oklahoma City, OK 73102
124. Greg Middleton                  AVL data recording and storage
     c/o Tri Tech
     9477 Waples St.
     San Diego, CA 92121
125. Robert Farrell                  OCPD training, policies, procedures, and practices
     c/o counsel for Defendant City   involving the CAD system, AVL system, radio
                                      traffic system, and calls/requests made by
                                      Defendant Holtzclaw, 2C45, on the dates and times
                                      in question in this case;
                                     Mechanics of the AVL system;
                                     Mechanics of the CAD system;
                                     CIU division systems and processes.
126. Diane Denham                    OCPD secretary
     c/o counsel for Defendant City  Facts and circumstances surrounding transcription
                                      of some interviews, as reflected in OCPD reports.
127. Defendant Daniel Holtzclaw      Facts and circumstances surrounding his
     c/o Attorney Kathleen Zellner    employment with OCPD, including but not limited
                                      to his training, supervision, discipline, and
                                      personnel investigations in which he was involved;
                                     Facts and circumstances surrounding his
                                      encounters with the Plaintiffs Barnes, Copeland,
                                      Ellis, Gardner, Grate, Hill, Johnson, Ligons, Lyles,
                                      Morris, and Raines, and Ms. Bowen and Ms.
                                      Mathis;
                                     Topics discussed in deposition in this case.
129. Officer Kyle Maly               Facts and circumstances surrounding the detention
     c/o counsel for Defendant City   of Plaintiff Morris on June 3, 2014.
130. Detective Daniel                Facts and circumstances surrounding the line-up
     Higginbottom                     shown to Plaintiff Morris on June 24, 2014.
                                           25
       Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 26 of 27



     c/o counsel for Defendant City
132. All witnesses needed for
     impeachment or rebuttal
     purposes.
133. All witnesses needed for
     authentication of exhibits.
134. All Defendants’ witnesses not
     objected to by these Plaintiffs.
135. Discovery is ongoing. Plaintiffs reserve the right to supplement this list.

                                     Respectfully submitted,

                                     RIGGS, ABNEY, NEAL, TURPEN,
                                       ORBISON & LEWIS, P.C.


                                     s/ Kymberli J. M. Heckenkemper
                                     KYMBERLI J. M. HECKENKEMPER, OBA # 33524
                                     502 West Sixth Street
                                     Tulsa, OK 74119
                                     (918) 587-3161—Office | (918) 587-9708—Fax
                                     kheckenkemper@riggsabney.com

                                     MELVIN C. HALL, OBA # 3728
                                     528 NW 12th Street
                                     Oklahoma City, OK 73103
                                     (405) 843-9909—Office | (405) 842-2913—Fax
                                     mhall@riggsabney.com

                                     SOLOMON SIMMONS LAW, P.L.L.C

                                     DAMARIO SOLOMON-SIMMONS, OBA # 20340
                                     601 South Boulder Avenue, Suite 600
                                     Tulsa, OK 74119
                                     (918) 551-8999—Office | (918) 582-6106—Fax
                                     dss@solomonsimmons.com

                                     PARKS & CRUMP, P.L.L.C.

                                     BENJAMIN L. CRUMP, FL Bar # 72583
                                     122 South Calhoun Street
                                     Tallahassee, FL 32301
                                     bcrump@parkscrump.com
                                               26
        Case 5:16-cv-00184-HE Document 240 Filed 12/02/19 Page 27 of 27




                                      Attorneys for Plaintiffs Copeland, Hill,
                                      Johnson, Ligons, Lyles & Morris

                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, I filed the above document with the Clerk of

Court. Based on the records currently on file in this case, the Clerk of Court will transmit a Notice

of Electronic Filing to those registered participants of the Electronic Case Filing System.



                                                      s/ Kymberli J. M. Heckenkemper




                                                 27
